Citation Nr: 1430956	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for scar of the right buttock, status post shell fragment wound.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.    

In the Veteran's May 2010 VA Form 9, he indicated he sought an increased rating for his left hand fifth metacarpal fracture, and an August 2009 statement indicates the Veteran seeks to establish service connection for hip disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's scar of the right buttock is painful, superficial, stable, and smaller than 39 square cm. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for scar of the right buttock have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2007, 2013).\

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA advised the Veteran of the general criteria for determining a disability rating and an effective date of the award in a June 2008 notice letter, issued prior to the rating action on appeal, as well as in a September 2009 notice letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment records have been associated with the claims file, as well as pertinent post-service private treatment records identified by the Veteran.  The claims file does not reveal that the Veteran received pertinent VA treatment.  

During the pendency of the appeal, the Veteran was afforded VA examinations of the scar of the right buttock in November 2008 and November 2009.  The Veteran contends that the examination reports are inadequate as the examiners did not adequately address his hip condition.  However, the issue currently before the Board is the severity of the Veteran's right buttock scar, and the issue concerning a hip disability has been referred to the RO for further action.  The Board finds that the VA examination reports are adequate for rating purposes of the scar as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's scar of the right buttock.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, there is no evidence of a material change in the severity of the Veteran's scar of the right buttock since the most recent VA examination.           

As such, the Board finds that VA has fully satisfied the duty to assist and notify.  

Increased Rating Claim for Scar of the Right Buttock 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  Those revisions are applicable to claims filed on or after October 23, 2008.  A Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted the claim in September 2007 and has not specifically requested such consideration.  However, the RO considered both the old and new criteria in the May 2010 statement of the case.  Therefore, the Board will consider the claim under the old and new criteria in order to ascertain which version would afford him the highest rating.  

The Veteran's service records show he sustained a gunshot wound to the left hand in June 1967, which fractured the left fifth metacarpal.  In January 1968, he sustained multiple mortar fragment wounds.  These were to the right chest wall, the right flank, the abdomen, the right buttock and the right forearm.  They apparently all required debridement, and while the abdomen wound included a laceration of the liver which was surgically repaired, the others were noted to have produced no nerve or artery involvement.  At the time of the Veteran's service separation examination conducted in October 1969, no mention was made of any functional impairment associated with the buttocks wound, and only its existence was noted.  Significantly, a November 1969 record reveals the Veteran was well enough to play football at that point, as there is a notation of a knee injury.  

In October 1970, the Veteran filed a claim for VA benefits, and he was examined for VA purposes in December 1970.  At that time, he made no pertinent complaints and the buttock scar was described as superficial, and asymptomatic, measuring 2 inches by 1/2 inch, located in the upper aspect of the buttock, "with no other findings."  In the subsequent June 1971 rating action, the various scars from the Veteran's wounds were characterized as a single disability entity evaluated as non-compensably disabling, with the underlying disabilities separated out; i.e., the liver laceration and the metacarpal fracture.   

The Veteran filed a claim for increased rating of the right buttock in September 2007 and following examination in November 2008, the RO, in February 2009, assigned a separate 10 percent evaluation for a painful scar of the right buttock, effective September 2007.  This appeal ensued.  

Throughout the appeal, the Veteran has described pain of the right buttock that impacts his ability to walk and stand.  See January 2008 lay statement, August 2009 notice of disagreement, and May 2010 VA Form 9.  The Veteran has received treatment from his private physician for occasional spasms of pain and intermittent dull pain in the bilateral buttock region.  A September 2007 CT scan revealed that the Veteran had metallic bullet fragments overlying the posterior right lateral sacrum.  Private treatment records further revealed that the Veteran has osteoarthritis of the hip with "slightly limited" range of motion but with no fracture.  Additionally, it was noted that the Veteran denied discomfort in the bilateral thighs.  See July 2007 through December 2007 private treatment records.  In a January 2008 record from his private provider, it was indicated the Veteran's complaints of pain were unlikely related to his shrapnel wound.   

The Veteran was afforded a VA examination in November 2008.  The Veteran described pain around the right buttock scar and stated that this pain limits his ability to walk or stand for more than approximately 15 minutes.  The Veteran also stated that he takes Vicodin for the pain.  The examiner noted a 6cm by 3cm depressed scar that is slightly tender on the right superolateral buttock.  The examiner noted that the scar is hyperpigmented, moderately disfiguring, well nourished, not ulcerated, and non-adherent.  The musculature around the scar of the right buttock was slightly tender.  

The Veteran was afforded another VA examination in November 2009.  The Veteran described pain of the right buttock and that he had difficulty standing and walking for more than 15 minutes.  The examiner described the scar of the right buttock as "star shaped" and approximately 3cm to 5cm.  The scar was well healed and non-depressed but tender to the touch.  At this examination, the Veteran's hip pain was distinguished from the pain associated with the fragment wound reported by the examiner.  The skin was intact without ulceration.  

The Veteran is currently assigned a 10 percent rating under DC 7804 for superficial painful scar of the right buttock.  Under the old regulation, a 10 percent evaluation is the maximum schedular evaluation under DC 7804.  As such, a higher rating under the old regulation of DC 7804 is not warranted.  DC 7804 under the new regulation allows for a 30 percent rating for five or more scars that are unstable or painful, 20 percent rating for three or four scars that are unstable or painful, and 10 percent rating for one or two scars that are unstable or painful.  Here, the only scar currently on appeal to the Board is one painful scar of the right buttock.  Note two of DC 7804 under the new regulation states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  An unstable scar is one which has frequent loss of covering of skin over the scar.  The November 2009 examination report noted that the Veteran's skin was intact without ulceration.  As such, a higher rating under either the old or new criteria of DC 7804 is not warranted.  

As to other criteria, DC 7800 evaluates disfigurement and scars of the head, face, and neck.  As such, DC 7800 is not applicable to the issue currently on appeal.  

Under the current criteria for DC 7801 evaluates deep scars.  A deep scar is a scar that is associated with underlying soft tissue damage.  Here, a rating under DC 7801 is not warranted as the evidence shows that the Veteran's service-connected scar of the right buttock is superficial and not deep.

The prior version of DC 7801 considers deep scars or scars that cause limited motion.  A compensable rating under this code required that the scar be deep or cause limited motion and exceeds 39 square cm.  Although the Veteran contends that the scar of the right buttock impacts his mobility as it limits his ability to walk and stand for extended periods of time, the Veteran's scar of the right buttock does not exceed 39 square cm.  The November 2008 VA examiner described the scar as 6cm by 3cm and the November 2009 VA examiner described the scar as 3cm to 5cm.  As such, a higher rating is not warranted under the prior version of DC 7801.      

Under both the old and current regulations, DC 7802 evaluates scars with an area of 144 square inches or greater.  Based on the measurements provided in the November 2008 and November 2009 VA examination reports, DC 7802 is not applicable.  DC 7803 provides a rating for superficial, unstable scars.  Here, DC 7803 is not applicable as the medical evidence shows that the Veteran's scar of the right buttock is stable.   

The older version of DC 7805 provided that a scar can be rated on limitation of function of the affected part.  Although the Board acknowledges the Veteran's contention that this is the case here, he is not competent to associate any functional impairment to a particular cause.  On the other hand, there is no medical evidence that the Veteran's scar of the right buttock results in any functional impairment, with his private provider considering it unlikely the Veteran's complaints were related to his shrapnel wound.  Similarly, the November 2009 VA examiner expressed the view that the Veteran's hip disability was distinct from, and unrelated to his service injury.  

Currently, DC 7805 provides for the evaluation of disabling effects not considered in a rating provided under DCs 7800 - 7804.  The Board finds that a higher rating is not warranted under DC 7805 of the current regulation.  
The Veteran's pain associated with the scar of the right buttock is already contemplated in the Veteran's currently assigned 10 percent rating, and no other impairment has been competently associated with this disability.  As such, a higher rating is not warranted under DC 7805.       

In reaching its decision that a rating in excess of 10 percent for the Veteran's scar of the right buttock is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds that a staged rating is not warranted in the present case as the Veteran's symptoms have more closely approximated that of a 10 percent disability rating throughout the entire period on appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected scar of the right buttock, including its pain and size, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected scar of the right buttock and referral for consideration of extraschedular rating is not warranted.  

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently retired and stated to the November 2008 VA examiner that he does not apply for jobs that requires standing and walking for more than 15 minutes due to pain.  The Veteran has not alleged that he is unemployable due to his service-connected right buttock scar.  As such, TDIU is not raised by the record.     


ORDER

Entitlement to an increased rating in excess of 10 percent for scar of the right buttock, status post shell fragment wound, is denied.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


